            Case 6:20-bk-05709-LVV        Doc 21     Filed 01/28/21     Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                                            Chapter 7

In re:                                                      Case No. 6:20-bk-05709-LVV

JASON JEROME ASA,


                  Debtor.
_______________________________/


                 NOTICE OF RULE 2004 EXAMINATION DUCES TECUM
                         (Seeking Production of Documents Only)

         Arvind Mahendru, Chapter 7 Trustee, requests KELLER WILLIAMS REALTY AT

THE PARKS, to produce by February 22, 2021 at 4:00 PM., at Winderweedle, Haines, Ward

& Woodman, P.A., 329 Park Avenue North, Second Floor, Winter Park, FL 32789, all of the

documents as described on the attached Exhibit “A.”

         The request for production is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1.

The scope of the request is as described in Bankruptcy Rule 2004 and relates to the acts, conduct

and financial affairs of the Debtor. Pursuant to Local Rule 2004-1, no order shall be necessary.

         Dated January 28, 2021.
                                                    /s/ Ryan E. Davis
                                                    RYAN E. DAVIS
                                                    Florida Bar No. 0179851
                                                    rdavis@whww.com
                                                    WINDERWEEDLE, HAINES , WARD
                                                      & WOODMAN, P.A.
                                                    329 Park Avenue North, Second Floor
                                                    Winter Park, FL 32789
                                                    (407) 423-4246
                                                    (407) 423-7014 (facsimile)
                                                    Attorneys for Arvind Mahendru,
                                                    Chapter 7 Trustee
          Case 6:20-bk-05709-LVV       Doc 21    Filed 01/28/21     Page 2 of 11




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2021, a true and correct copy of the foregoing
has been furnished via:

CM/ECF to:

US Trustee, Office of the United States Trustee, George C. Young Federal Bldg., 400 W.
Washington Street, Suite 1100, Orlando, FL 32801 (Email: USTP@usdoj.gov)

Arvind Mahendru, Chapter 7 Trustee, 5703 Red Bug Lake Road, Suite 284, Winter Springs, FL
32708 (Email: amtrustee@gmail.com)

Aldo G Bartolone, Jr., Esq., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite 300,
Orlando, FL 32801, Email: aldo@bartolonelaw.com

US Mail to:

Debtor
Jason Jerome Asa, 2501 Kissam Ct., Orlando, FL 32809


                                                /s/ Ryan E. Davis
                                                RYAN E. DAVIS




                                            2
            Case 6:20-bk-05709-LVV          Doc 21     Filed 01/28/21      Page 3 of 11




                                          EXHIBIT “A”

                            INSTRUCTIONS AND DEFINITIONS

        1.      “Document,” “documents” or "thing" means any written or graphic matter or
other means of preserving thought or expression. This includes all tangible things from which
information can be processed or transcribed, including the originals and all non- identical copies,
whether different from the original by reason of any notation made on such copy or otherwise.
Documents and things include, but are not limited to, the following: permanent files, manuals,
papers, pamphlets, appraisals, correspondence, letters, reports, memoranda, notes, messages
(including electronic messages or mail—"e- mail"), periodicals, books, records, contracts,
agreements, newspapers, statements, telegrams, interoffice and intraoffice messages, telephone
logs, diaries, chronological data, minutes, field reports, computer printouts, prospectuses,
financial statements, schedules, affidavits, security agreements, promissory notes, Uniform
Commercial Code forms of any type, hypothecation agreements, cancelled checks, bank
statements, transcripts, statistics, surveys, calendars, drafts, indices, lists, tables, magazines or
newspaper articles, tabulations, graphs, sale orders, confirmations, certificates, accounts,
summaries, affidavits, oral records, videotapes, motion pictures, photographs, mechanical or
electric recordings or representations of any kind (including without limitation, tapes, cassettes,
disks, and recordings), statistical data, ledger book entries, ledgers, books of account, tax returns,
tax forms, tax records, tax schedules, transcripts, court papers and sworn statements, and all
drafts, alterations and modifications, changes and amendments of any of the foregoing,
regardless of whether originals, copies, drafts, or typings or reproductions of originals or copies
in whatever form, including, but not limited to, electronically stored information, and
whether directed to or prepared, written, or produced by, for, or on your behalf, or any agency,
department, agent, employee, consultant, or other representative of you, or any third person,
firm, or corporation.

       2.      “All documents” means every document or group of documents for
communication as above defined known to you and every such document or communication,
which can be located or discovered by reasonably diligent efforts.

        3.      If any Document was, but is no longer, in your possession, or subject to your
control, state what disposition was made of the documents and the reason for such disposition,
and identify all persons having knowledge of the circumstances under which such documents
ceased to exist, all persons who have knowledge or had knowledge of the documents, and the
contents thereof.

        4.     The plural shall include the singular and the singular shall include the plural. Any
reference to a male pronoun shall also constitute reference to a female pronoun.

       5.      The words “and” as well as “or” shall be construed conjunctively or disjunctively
as necessary to make the request inclusive rather than exclusive. The use of the word
“including” shall be construed without limitation.

                                                  3
             Case 6:20-bk-05709-LVV        Doc 21     Filed 01/28/21     Page 4 of 11




        6.      “Each” shall be construed to include the word “every” and “every” shall be
construed to include the word “each”. Similarly, “any” shall be construed to include the word
“all”, and “all” shall be construed to include the word “any”.

        7.      The present tense shall be construed to include the past tense, and the past tense
shall be construed to include the present tense.

        8.      If you claim any privilege as to any (i) information encompassed by this
discovery request or (ii) communication, or portion thereof, encompassed by this disco very
request, specify the nature of the privilege claimed, state with specificity the basis for the
privilege claimed, identify the information or communication as to which privilege is claimed
with sufficient specificity to bring the discovery request and objection before the Judge, describe
the subject matter of the privileged matter, identify all parties to or recipients of the privileged
matter, and if the privileged matter is contained or reflected in a document, identify: (1) the date
of the document; (2) the type of document; (3) the author; (4) addressee; and (5) all individuals
indicated or to whom blind copies are shown.

        9.      This request for production is continuing in character and nature, and would
require the filing of supplemental responses, pursuant to Rules of Civil Procedure, if and when
further or different information is obtained by up to and throughout the trial of this cause.

        10.     If any of the document requests are ambiguous in any way, please send a letter to
the undersigned counsel describing the ambiguity and it will promptly be clarified in a reply
letter. If any document request is deemed to be unduly burdensome, please send a letter to the
undersigned counsel indicating the reasons why and (generally) an attempt will be made to
rephrase the document request in a reply letter to lessen burdens of compliance. Any such reply
letter may be treated by the parties to whom it is addressed as a modification of this request for
production.

        11.    In producing documents called for herein, segregate the documents so as to
identify the numbered request to which such document responds.

        12.      The term “You” or any derivative thereof shall mean the entity or person to whom
this request is directed pursuant to the Subpoena.

       13.     The term "Debtor" or "deponent" shall mean David T. Chandler.

      14.    Except as otherwise specified, the time frame of this request relates to all
documents from January 1, 2019 through present.




                                                 4
      Case 6:20-bk-05709-LVV   Doc 21   Filed 01/28/21   Page 5 of 11




                 DOCUMENTS TO BE PRODUCED


1.    Any and all employment contracts or agent agreements with Jason
      Asa for the period of January 1, 2019 through present.

2.    Any and all employment contracts or agent agreements with Allison
      Hunt for the period of January 1, 2019 through present.

3.    Any and all reports, documents, or correspondence regarding
      compensation to Jason Asa for the period of January 1, 2019 through
      present.

4.    Any and all reports, documents, or correspondence regarding
      compensation to Allison Hunt for the period of January 1, 2019
      through present.

5.    Any and all reports, documents, or correspondence regarding
      commissions earned or paid to Jason Asa, Allison Hunt, or the Asa
      Team for the period of January 1, 2019 through present.

6.    Any and all reports of listings pending with respect to Jason Asa,
      Allison Hunt, or the Asa Team, as of October 13, 2020.

7.    Any and all Gross Commission Sheets for Jason Asa and Allison
      Hunt for fiscal years 2018, 2019, and 2020.

8.    Any and all reports regarding Jason Asa, Allison Hunt, or the Asa
      Team transactions for the period of January 1, 2019 through present.

9.    Any and all correspondence regarding the commissions or
      compensation of Jason Asa or Allison Hunt, including
      correspondence to or from Maritza Martinez.

10.   Any and all 1099-MISC reports issued to Jason Asa or Allison Hunt.

11.   Any and all Agent Awards Detail Reports for Jason Asa, Allison
      Hunt, or the Asa Team.
                                    5
                            Case 6:20-bk-05709-LVV               Doc 21     Filed 01/28/21   Page 6 of 11
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)

                                   UNITED STATES BANKRUPTCY COURT
                  Middle
 _______________________________________                               Florida
                                         District of ___________________________________________

       JASON JEROME ASA
In re __________________________________________                                    6:20-bk-05709-LVV
                                                                          Case No. _____________________
                                  Debtor
                                                                                        7
                                                                          Chapter ______________


                                           SUBPOENA FOR RULE 2004 EXAMINATION

    Keller Williams Realty at the Parks, 11 S. Bumby Avenue, Orlando, FL 32803
To: ________________________________________________________________________________________
                                            (Name of person to whom the subpoena is directed)


   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
 PLACE                                                                                   DATE AND TIME
Winderweedle, Haines, Ward & Woodman, P.A.
329 Park Avenue North, Second Floor                                                           02/22/21      4:00 pm
Winter Park, FL 32789


The examination will be recorded by this method: ___________________________________________________________

 ■  Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:

                                                 SEE EXHIBIT "A" ATTACHED HERETO.


        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: _____________
                                 CLERK OF COURT

                                                                      OR
                                 ________________________                     ________________________
                                 Signature of Clerk or Deputy Clerk               Attorney’s signature


The name, address, email address, and telephone number of the attorney representing (name of party)
Ryan E. Davis, Esq.
____________________________       , who issues or requests this subpoena, are:
 Winderweedle, Haines, Ward & Woodman, P.A., 329 Park Avenue North, Second Floor, Winter Park, FL 32789
                          Email: rdavis@whww.com; Phone: 407-423-4246


                                 Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                           Case 6:20-bk-05709-LVV                 Doc 21   Filed 01/28/21    Page 7 of 11
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

■ I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                       ________________________________________________
                                                                                            Server’s signature

                                                                       ________________________________________________
                                                                                          Printed name and title


                                                                       ________________________________________________
                                                                                            Server’s address


Additional information concerning attempted service, etc.:
                              Case 6:20-bk-05709-LVV                        Doc 21      Filed 01/28/21             Page 8 of 11
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
            Case 6:20-bk-05709-LVV          Doc 21     Filed 01/28/21      Page 9 of 11




                                          EXHIBIT “A”

                            INSTRUCTIONS AND DEFINITIONS

        1.      “Document,” “documents” or "thing" means any written or graphic matter or
other means of preserving thought or expression. This includes all tangible things from which
information can be processed or transcribed, including the originals and all non-identical copies,
whether different from the original by reason of any notation made on such copy or otherwise.
Documents and things include, but are not limited to, the following: permanent files, manuals,
papers, pamphlets, appraisals, correspondence, letters, reports, memoranda, notes, messages
(including electronic messages or mail—"e-mail"), periodicals, books, records, contracts,
agreements, newspapers, statements, telegrams, interoffice and intraoffice messages, telephone
logs, diaries, chronological data, minutes, field reports, computer printouts, prospectuses,
financial statements, schedules, affidavits, security agreements, promissory notes, Uniform
Commercial Code forms of any type, hypothecation agreements, cancelled checks, bank
statements, transcripts, statistics, surveys, calendars, drafts, indices, lists, tables, magazines or
newspaper articles, tabulations, graphs, sale orders, confirmations, certificates, accounts,
summaries, affidavits, oral records, videotapes, motion pictures, photographs, mechanical or
electric recordings or representations of any kind (including without limitation, tapes, cassettes,
disks, and recordings), statistical data, ledger book entries, ledgers, books of account, tax returns,
tax forms, tax records, tax schedules, transcripts, court papers and sworn statements, and all
drafts, alterations and modifications, changes and amendments of any of the foregoing,
regardless of whether originals, copies, drafts, or typings or reproductions of originals or copies
in whatever form, including, but not limited to, electronically stored information, and
whether directed to or prepared, written, or produced by, for, or on your behalf, or any agency,
department, agent, employee, consultant, or other representative of you, or any third person,
firm, or corporation.

       2.     “All documents” means every document or group of documents for
communication as above defined known to you and every such document or communication,
which can be located or discovered by reasonably diligent efforts.

        3.      If any Document was, but is no longer, in your possession, or subject to your
control, state what disposition was made of the documents and the reason for such disposition,
and identify all persons having knowledge of the circumstances under which such documents
ceased to exist, all persons who have knowledge or had knowledge of the documents, and the
contents thereof.

       4.      The plural shall include the singular and the singular shall include the plural. Any
reference to a male pronoun shall also constitute reference to a female pronoun.

       5.     The words “and” as well as “or” shall be construed conjunctively or disjunctively
as necessary to make the request inclusive rather than exclusive. The use of the word
“including” shall be construed without limitation.
             Case 6:20-bk-05709-LVV       Doc 21     Filed 01/28/21     Page 10 of 11




        6.      “Each” shall be construed to include the word “every” and “every” shall be
construed to include the word “each”. Similarly, “any” shall be construed to include the word
“all”, and “all” shall be construed to include the word “any”.

        7.     The present tense shall be construed to include the past tense, and the past tense
shall be construed to include the present tense.

        8.      If you claim any privilege as to any (i) information encompassed by this
discovery request or (ii) communication, or portion thereof, encompassed by this discovery
request, specify the nature of the privilege claimed, state with specificity the basis for the
privilege claimed, identify the information or communication as to which privilege is claimed
with sufficient specificity to bring the discovery request and objection before the Judge, describe
the subject matter of the privileged matter, identify all parties to or recipients of the privileged
matter, and if the privileged matter is contained or reflected in a document, identify: (1) the date
of the document; (2) the type of document; (3) the author; (4) addressee; and (5) all individuals
indicated or to whom blind copies are shown.

        9.      This request for production is continuing in character and nature, and would
require the filing of supplemental responses, pursuant to Rules of Civil Procedure, if and when
further or different information is obtained by up to and throughout the trial of this cause.

        10.     If any of the document requests are ambiguous in any way, please send a letter to
the undersigned counsel describing the ambiguity and it will promptly be clarified in a reply
letter. If any document request is deemed to be unduly burdensome, please send a letter to the
undersigned counsel indicating the reasons why and (generally) an attempt will be made to
rephrase the document request in a reply letter to lessen burdens of compliance. Any such reply
letter may be treated by the parties to whom it is addressed as a modification of this request for
production.

        11.    In producing documents called for herein, segregate the documents so as to
identify the numbered request to which such document responds.

        12.      The term “You” or any derivative thereof shall mean the entity or person to whom
this request is directed pursuant to the Subpoena.

       13.      The term "Debtor" or "deponent" shall mean David T. Chandler.

      14.    Except as otherwise specified, the time frame of this request relates to all
documents from January 1, 2019 through present.




                                                 2
      Case 6:20-bk-05709-LVV   Doc 21   Filed 01/28/21   Page 11 of 11




                 DOCUMENTS TO BE PRODUCED


1.    Any and all employment contracts or agent agreements with Jason
      Asa for the period of January 1, 2019 through present.

2.    Any and all employment contracts or agent agreements with Allison
      Hunt for the period of January 1, 2019 through present.

3.    Any and all reports, documents, or correspondence regarding
      compensation to Jason Asa for the period of January 1, 2019 through
      present.

4.    Any and all reports, documents, or correspondence regarding
      compensation to Allison Hunt for the period of January 1, 2019
      through present.

5.    Any and all reports, documents, or correspondence regarding
      commissions earned or paid to Jason Asa, Allison Hunt, or the Asa
      Team for the period of January 1, 2019 through present.

6.    Any and all reports of listings pending with respect to Jason Asa,
      Allison Hunt, or the Asa Team, as of October 13, 2020.

7.    Any and all Gross Commission Sheets for Jason Asa and Allison
      Hunt for fiscal years 2018, 2019, and 2020.

8.    Any and all reports regarding Jason Asa, Allison Hunt, or the Asa
      Team transactions for the period of January 1, 2019 through present.

9.    Any and all correspondence regarding the commissions or
      compensation of Jason Asa or Allison Hunt, including
      correspondence to or from Maritza Martinez.

10.   Any and all 1099-MISC reports issued to Jason Asa or Allison Hunt.

11.   Any and all Agent Awards Detail Reports for Jason Asa, Allison
      Hunt, or the Asa Team.
                                    3
